798 F.2d 1408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory A. BURKETT, Appellant,v.VETERANS ADMINISTRATION, Regional Office and ConnectedFacilities of the Administration, Appellee.
No. 86-2043.
United States Court of Appeals, Fourth Circuit.
Submitted May 30, 1986.Decided Aug. 11, 1986.

Before ERVIN, CHAPMAN and WILKINSON, C.J.
PER CURIAM:


1
Gregory A. Burkett appeals the dismissal under Fed.  R. Civ. P. 8(a) of his complaint for being vague, conclusory, frivolous, and lacking a jurisdictional basis . Our review of Burkett's pleadings indicates that his complaint fails under even the most liberal application of Rule 8(a).  We would note further that 38 U.S.C. 5 211(a) precludes review of Veterans Administration benefits determinations in the federal courts.  See Johnson v. Robinson, 415 U.S. 361, 370-73 (1974);  American Federation of Government Employees, AFL-CIO v. Nimmo, 711 F.2d 28, 30 (4th Cir. 1983);  University of Maryland v. Cleland, 621 F.2d 98, 100 (4th Cir. 1980);  Wickline v. Brooks, 446 F.2d 1391 (4th Cir. 1971), cert. denied, 404 U.S. 1061 (1972).


2
We therefore affirm the judgment below.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


3
AFFIRMED.